DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2020 has been entered. Claims 1-4, 6, 11-14, 16, 17, 22-31, and 34 are pending. 
Note: The Notice of Allowance and Examiner’s Amendment mailed on September 28, 2020 were withdrawn on April 5, 2021. The claims presented for examination below are the claims filed by Applicant on June 29, 2020.
Claim Objections
Claims 1, 6, 14, 16, 25, 26, 29, and 30 are objected to because of the following informalities:
“a first one of the cuff members,” “a second one of the cuff members” and “a third one of the cuff members” (claims 1, 14, 25, 26, 29, and 30) should read “a first cuff member of the plurality of cuff members,” “a second cuff member of the plurality of cuff members,” and “a third cuff member of the plurality of cuff members,” to enhance clarity
“to adjust the position in which the cuff members are fastened” (claims 6, 16) should read “to adjust a position in which the cuff members are fastened,” to enhance clarity
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “element”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “a first adjustable fastening element configured to fasten the first one of the cuff members to a second one of the cuff members to provide an adjustable first amount of overlap between the first and second ones of the cuff members” and “a second adjustable fastening element configured to fasten the first one of the cuff members to a third one of the cuff members to provide an adjustable second amount of overlap between the first and third ones of the cuff members” in claims 1, 14, 25, 26, 29, and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Examiner notes that the specification includes the corresponding structure as performing the claimed function: a hook and loop fastener, a button, a clip, a buckle, a snap, or a plug-and-grommet type fastener (see page 9, line 16 – page 10, line 4; and page 12, lines 14-30).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11-14, 16, 17, 22-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (herein Morrow)(US PG Pub 2008/0083048) in view of McDuff (CA 2,285,508).
Regarding claim 1, Morrow discloses a sports glove (10) for a wearer, the sports glove comprising:

a cuff (18) for overlying a wrist of the wearer (see Figs. 1-5 and paragraphs 0036-0038), the cuff comprising protective padding (material forming members 24, 26, 28, which provides at least a layer of padding material and provides a protective function, see Figs. 1-5 and paragraphs 0036-0038) and being split into a plurality of distinct cuff members (24, 26, 28) including a first cuff member (26), a second cuff member (24), and a third cuff member (28; see Figs. 1, 4-6, and 10-12 and paragraphs 0036-0040).
Morrow fails to further disclose wherein the first cuff member includes a first adjustable fastening element configured to fasten the first one of the cuff members to the second one of the cuff members to provide an adjustable first amount of overlap between the first and second ones of the cuff members; and a second adjustable fastening element configured to fasten the first one of the cuff members to the third one of the cuff members to provide an adjustable second amount of overlap between the first and third ones of the cuff members, the first and second fastening elements being adjustable to adjust a flare of the cuff relative to the hand covering by adjusting the first and second amounts of overlap; wherein when the flare of the cuff is adjusted to be at a maximum, there is overlap between the first one of the cuff members and the second one of the cuff members and there is overlap between the first one of the cuff members and the third one of the cuff members.

Therefore, based on McDuff’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Morrow’s first cuff member to include a first adjustable fastening element configured to fasten the first one of the cuff members to the second one of the cuff members with to provide an 

	Regarding claim 2, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further discloses wherein the first and second fastening elements (hook and loop fasteners 11 of McDuff) are adjustable to adjust the flare of the cuff (18 of Morrow) to a selected one of a plurality of positions to adjust a flare angle between the cuff (18 of Morrow) and the hand covering (12 of Morrow) to a corresponding one of a plurality of selectable flare angle values that the flare angle can have when the sports glove is worn (see Figs. 1, 4-6, and 10-12 of Morrow and Figs. 1-5 and page 4, line 5 – page 5, line 7 of McDuff).

	Regarding claim 3, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further discloses wherein the first and second fastening elements (hook and loop fasteners 11 of McDuff) each comprise a hook-and-loop fastener (see page 4, line 5 – page 5, line 7 of McDuff).



	Regarding claim 6, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further disclosed wherein the first and second fastening elements (hook and loop fasteners 11 of McDuff) are adjustable to omnidirectionally adjust the position in which the cuff members are fastened (see Figs. 1-5 and page 4, line 5 – page 5, line 7 of McDuff, fasteners 11 are hook and loop fasteners which are adjustable in any direction).

	Regarding claim 11, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further disclosed to comprise a sub-cuff (160 of Morrow) disposed under the cuff (18 of Morrow, see Figs. 6 and 8-12 and paragraphs 0052-0056 of Morrow), attachable to at least one of the wrist and the forearm of the wearer, and movable relative to the cuff when the wrist of the wearer is flexed (see Figs. 11-12 and paragraphs 0052-0056 of Morrow).

	Regarding claim 12, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further disclosed to comprise a wrist guard (56 of Morrow) disposed over a junction (54 of Morrow) between the hand covering (12 of Morrow) and the cuff (18 of Morrow; see Figs. 1-2 and paragraph 0040 of Morrow).



Regarding claim 14, Morrow discloses a sports glove (10) for a wearer, the sports glove comprising:
a hand covering (12) for protecting a hand of the wearer, the hand covering comprising protective padding (66, 68, 70, 72, 74, 76), the hand covering comprising a palm portion (16) for overlying a palm of the wearer's hand, a back portion (14) for overlying a back of the wearer's hand, finger portions (20) for receiving fingers of the wearer's hand, and a thumb portion (22) for receiving a thumb of the wearer's hand (see Figs. 1-5 and paragraphs 0034-0035 and 0042); and
a cuff (18) for overlying a wrist of the wearer (see Figs. 1-5 and paragraphs 0036-0038), the cuff comprising protective padding (material forming members 24, 26, 28, which provides at least a layer of padding material and provides a protective function, see Figs. 1-5 and paragraphs 0036-0038) and being split into a plurality of distinct cuff members (24, 26, 28) including a first cuff member (26), a second cuff member (24), and a third cuff member (28; see Figs. 1, 4-6, and 10-12 and paragraphs 0036-0040); and
an interconnector (48) adjustably interconnecting the second one of the cuff members and the third one of the cuff members (see Figs. 6 and 8 and paragraphs 0038-0039), wherein the first and second fastening elements and the interconnector are connected to opposite longitudinal end regions of the second and third ones of the cuff members (see at least Figs. 6, 8, and 10).
Morrow fails to further disclose wherein the first cuff member includes a first adjustable fastening element configured to fasten the first one of the cuff members to the second one of the 
However, McDuff teaches a sports glove (1, see Figs. 1-5) having an adjustable cuff (3, 5) for overlying a wrist of the wearer, the adjustable cuff comprising a first cuff member (5), a second cuff member (left cuff member 6), and a third cuff member (right cuff member 6), wherein the first cuff member includes a first adjustable fastening element (left hook and loop fastener 11) configured to fasten the first cuff member to the second cuff member (left side member 6) to provide an adjustable first amount of overlap between the first and second cuff members (see Figs. 1-5; page 3, lines 6-16; and page 4, line 5 – column 5, line 7); and a second adjustable fastening element (right hook and loop fastener 11) configured to fasten the first cuff member to the third cuff member (right cuff member 6) to provide an adjustable second amount of overlap between the first and third cuff members (see Figs. 1-5; page 3, lines 6-16; and page 4, line 5 – column 5, line 7), the first and second fastening elements being adjustable to adjust a flare of the cuff relative to the hand covering by adjusting the first and second amounts of overlap (by adjusting the hook and loop fasteners of 6 and 11; see Figs. 1-5; page 3, lines 6-16; and page 4, line 5 – column 5, line 7), wherein when the flare of the cuff is adjusted to be at a 
Therefore, based on McDuff’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Morrow’s first cuff member to include a first adjustable fastening element configured to fasten the first one of the cuff members to the second one of the cuff members to provide an adjustable first amount of overlap between the first and second ones of the cuff members; and a second adjustable fastening element configured to fasten the first one of the cuff members to the third one of the cuff members to provide an adjustable second amount of overlap between the first and third ones of the cuff members, the first and second fastening elements being adjustable to adjust a flare of the cuff relative to the hand covering by adjusting the first and second amounts of overlap; wherein when the flare of the cuff is adjusted to be at a maximum, there is overlap between the first one of the cuff members and the second one of the cuff members and there is overlap between the first one of the cuff members and the third one of the cuff members; as doing so would allow the cuff to be adjusted to different extended positions, to provide maximum protection while also providing maximum comfort and freedom of wrist movement.

	Regarding claim 16, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further disclosed wherein the first and second fastening elements (hook and loop fasteners 11 of McDuff) are adjustable to omnidirectionally adjust the position in which the cuff members are 

	Regarding claim 17, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further discloses wherein the first and second fastening elements (hook and loop fasteners 11 of McDuff) each comprise a hook-and-loop fastener (see page 4, line 5 – page 5, line 7 of McDuff).

	Regarding claim 22, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further disclosed to comprise a sub-cuff (160 of Morrow) disposed under the cuff (18 of Morrow, see Figs. 6 and 8-12 and paragraphs 0052-0056 of Morrow), attachable to at least one of the wrist and the forearm of the wearer, and movable relative to the cuff when the wrist of the wearer is flexed (see Figs. 11-12 and paragraphs 0052-0056 of Morrow).

	Regarding claim 23, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further disclosed to comprise a wrist guard (56 of Morrow) disposed over a junction (54 of Morrow) between the hand covering (12 of Morrow) and the cuff (18 of Morrow; see Figs. 1-2 and paragraph 0040 of Morrow).

	Regarding claim 24, the modified glove of Morrow (i.e., Morrow in view of McDuff is further disclosed wherein the sports glove (10 of Morrow) is a lacrosse glove (see at least paragraph 0034 of Morrow).



a hand covering (12) for protecting a hand of the wearer, the hand covering comprising protective padding (66, 68, 70, 72, 74, 76), the hand covering comprising a palm portion (16) for overlying a palm of the wearer's hand, a back portion (14) for overlying a back of the wearer's hand, finger portions (20) for receiving fingers of the wearer's hand, and a thumb portion (22) for receiving a thumb of the wearer's hand (see Figs. 1-5 and paragraphs 0034-0035 and 0042); and
a cuff (18) for overlying a wrist of the wearer (see Figs. 1-5 and paragraphs 0036-0038), the cuff comprising protective padding (material forming members 24, 26, 28, which provides at least a layer of padding material and provides a protective function, see Figs. 1-5 and paragraphs 0036-0038) and being split into a plurality of distinct cuff members (24, 26, 28) including a first cuff member (26), a second cuff member (24), and a third cuff member (28; see Figs. 1, 4-6, and 10-12 and paragraphs 0036-0040).
Morrow fails to further disclose wherein the first cuff member includes a first adjustable fastening element configured to fasten the first one of the cuff members to the second one of the cuff members to provide an adjustable first amount of overlap between the first and second ones of the cuff members; and a second adjustable fastening element configured to fasten the first one of the cuff members to the third one of the cuff members to provide an adjustable second amount of overlap between the first and third ones of the cuff members, the first and second fastening elements being adjustable to adjust a flare of the cuff relative to the hand covering by adjusting the first and second amounts of overlap; wherein when the flare of the cuff is adjusted to be at a maximum, there is overlap between the first one of the cuff members and the second one of the cuff members and there is overlap between the first one of the cuff members and the third one of 
However, McDuff teaches a sports glove (1, see Figs. 1-5) having an adjustable cuff (3, 5) for overlying a wrist of the wearer, the adjustable cuff comprising a first cuff member (5), a second cuff member (left cuff member 6), and a third cuff member (right cuff member 6), wherein the first cuff member includes a first adjustable fastening element (left hook and loop fastener 11) configured to fasten the first cuff member to the second cuff member (left side member 6) to provide an adjustable first amount of overlap between the first and second cuff members (see Figs. 1-5; page 3, lines 6-16; and page 4, line 5 – column 5, line 7); and a second adjustable fastening element (right hook and loop fastener 11) configured to fasten the first cuff member to the third cuff member (right cuff member 6) to provide an adjustable second amount of overlap between the first and third cuff members (see Figs. 1-5; page 3, lines 6-16; and page 4, line 5 – column 5, line 7), the first and second fastening elements being adjustable to adjust a flare of the cuff relative to the hand covering by adjusting the first and second amounts of overlap (by adjusting the hook and loop fasteners of 6 and 11; see Figs. 1-5; page 3, lines 6-16; and page 4, line 5 – column 5, line 7), wherein when the flare of the cuff is adjusted to be at a maximum, there is overlap between the first cuff member and the second cuff member and there is overlap between the first cuff member and the third cuff member (see at least Figs. 1-5 and page 4, lines 1-4); wherein the first and second fastening elements are configured to be disposed above at least one of the wrist and a forearm of the wearer when the sports glove is worn (see at least Figs. 1-3); so as to allow the cuff to be adjusted to different extended positions, to provide maximum protection while also providing maximum comfort and freedom of wrist movement (see page 4, lines 1-4).


Regarding claim 26, Morrow discloses a sports glove (10) for a wearer, the sports glove comprising:
a hand covering (12) for protecting a hand of the wearer, the hand covering comprising protective padding (66, 68, 70, 72, 74, 76), the hand covering comprising a palm portion (16) for overlying a palm of the wearer's hand, a back portion (14) for overlying a back of the wearer's 
a cuff (18) for overlying a wrist of the wearer (see Figs. 1-5 and paragraphs 0036-0038), the cuff comprising protective padding (material forming members 24, 26, 28, which provides at least a layer of padding material and provides a protective function, see Figs. 1-5 and paragraphs 0036-0038) and being split into a plurality of distinct cuff members (24, 26, 28) including a first cuff member (26), a second cuff member (24), and a third cuff member (28; see Figs. 1, 4-6, and 10-12 and paragraphs 0036-0040); and
an interconnector (48) adjustably interconnecting the second one of the cuff members and the third one of the cuff members (see Figs. 6 and 8 and paragraphs 0038-0039), by being configured to extend underneath at least one of the wrist and a forearm of the wearer when the sports glove is worn (see at least Figs. 6, 8, and 10).
Morrow fails to further disclose wherein the first cuff member includes a first adjustable fastening element configured to fasten the first one of the cuff members to the second one of the cuff members to provide an adjustable first amount of overlap between the first and second ones of the cuff members; and a second adjustable fastening element configured to fasten the first one of the cuff members to the third one of the cuff members to provide an adjustable second amount of overlap between the first and third ones of the cuff members, the first and second fastening elements being adjustable to adjust a flare of the cuff relative to the hand covering by adjusting the first and second amounts of overlap; wherein when the flare of the cuff is adjusted to be at a maximum, there is overlap between the first one of the cuff members and the second one of the cuff members and there is overlap between the first one of the cuff members and the third one of the cuff members.

Therefore, based on McDuff’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Morrow’s first cuff member to include a first adjustable fastening element configured to fasten the first one of the cuff members to the second one of the cuff members to provide an adjustable 

Regarding claim 27, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further disclosed wherein the interconnector (48 of Morrow) comprises a lace (see Figs. 6, 8, and 10 and paragraph 0038 of Morrow).

Regarding claim 28, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further disclosed wherein the first and second fastening elements (hook and loop fasteners 11 of McDuff) are disposed away from opposite longitudinal end regions of the cuff (see at least Figs. 1-3 of McDuff).

Regarding claim 29, Morrow discloses a sports glove (10) for a wearer, the sports glove comprising:

a cuff (18) for overlying a wrist of the wearer (see Figs. 1-5 and paragraphs 0036-0038), the cuff comprising protective padding (material forming members 24, 26, 28, which provides at least a layer of padding material and provides a protective function, see Figs. 1-5 and paragraphs 0036-0038) and being split into a plurality of distinct cuff members (24, 26, 28) including a first cuff member (26), a second cuff member (24), and a third cuff member (28; see Figs. 1, 4-6, and 10-12 and paragraphs 0036-0040).
Morrow fails to further disclose wherein the first cuff member includes a first adjustable fastening element configured to fasten the first one of the cuff members to the second one of the cuff members to provide an adjustable first amount of overlap between the first and second ones of the cuff members; and a second adjustable fastening element configured to fasten the first one of the cuff members to the third one of the cuff members to provide an adjustable second amount of overlap between the first and third ones of the cuff members, the first and second fastening elements being adjustable to adjust a flare of the cuff relative to the hand covering by adjusting the first and second amounts of overlap; wherein when the flare of the cuff is adjusted to be at a maximum, there is overlap between the first one of the cuff members and the second one of the cuff members and there is overlap between the first one of the cuff members and the third one of the cuff members; wherein the first and second fastening elements are configured to not extend underneath at least one of the wrist and a forearm of the wearer when the sports glove is worn.

Therefore, based on McDuff’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified 

Regarding claim 30, Morrow discloses a sports glove (10) for a wearer, the sports glove comprising:
a hand covering (12) for protecting a hand of the wearer, the hand covering comprising protective padding (66, 68, 70, 72, 74, 76), the hand covering comprising a palm portion (16) for overlying a palm of the wearer's hand, a back portion (14) for overlying a back of the wearer's hand, finger portions (20) for receiving fingers of the wearer's hand, and a thumb portion (22) for receiving a thumb of the wearer's hand (see Figs. 1-5 and paragraphs 0034-0035 and 0042); and

Morrow fails to further disclose wherein the first cuff member includes a first adjustable fastening element configured to fasten the first one of the cuff members to the second one of the cuff members to provide an adjustable first amount of overlap between the first and second ones of the cuff members; and a second adjustable fastening element configured to fasten the first one of the cuff members to the third one of the cuff members to provide an adjustable second amount of overlap between the first and third ones of the cuff members, the first and second fastening elements being adjustable to adjust a flare of the cuff relative to the hand covering by adjusting the first and second amounts of overlap; wherein when the flare of the cuff is adjusted to be at a maximum, there is overlap between the first one of the cuff members and the second one of the cuff members and there is overlap between the first one of the cuff members and the third one of the cuff members; wherein the first and second fastening elements are configured to be disposed away from an underside of the wrist and a forearm of the wearer when the sports glove is worn.
However, McDuff teaches a sports glove (1, see Figs. 1-5) having an adjustable cuff (3, 5) for overlying a wrist of the wearer, the adjustable cuff comprising a first cuff member (5), a second cuff member (left cuff member 6), and a third cuff member (right cuff member 6), wherein the first cuff member includes a first adjustable fastening element (left hook and loop fastener 11) configured to fasten the first cuff member to the second cuff member (left side 
Therefore, based on McDuff’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Morrow’s first cuff member to include a first adjustable fastening element configured to fasten the first one of the cuff members to the second one of the cuff members to provide an adjustable first amount of overlap between the first and second ones of the cuff members; and a second adjustable fastening element configured to fasten the first one of the cuff members to the third one of the cuff members to provide an adjustable second amount of overlap between the first and 

Regarding claim 31, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further disclosed wherein causing the first and second fastening elements (11 of McDuff) to increase the flare of the cuff (18 of Morrow) relative to the hand covering (12 of Morrow) causes the first one of the cuff members (5 of McDuff) to become more exposed (see at least Figs. 1-2 and page 4, line 5 – page 5, line 7 of McDuff).

Regarding claim 34, the modified glove of Morrow (i.e., Morrow in view of McDuff) is further disclosed wherein causing the first and second fastening elements (11 of McDuff) to increase the flare of the cuff (18 of Morrow) relative to the hand covering (12 of Morrow) increases a spacing between longitudinal end regions of the second one of the cuff members and the third one of the cuff members (respective left and right cuff members 6 of McDuff), the longitudinal end regions of the second and third one of the cuff members facing one another (see Figs. 1-5 and page 4, line 5 – page 5, line 7 of McDuff; increasing the flare of the cuff causes the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732